EXHIBIT 10.5

 
TERM LOAN NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE TERM LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$8,786,127.17
Boston, Massachusetts
May 23, 2012



FOR VALUE RECEIVED, the undersigned, Global Telecom & Technology, Inc., a
Delaware corporation (“GTTI”), Global Telecom & Technology Americas, Inc., a
Virginia corporation (“GTTA”), Packetexchange (USA), Inc., a Delaware
corporation (“PEUSA”), Packetexchange, Inc., a Delaware corporation (“PEINC”),
WBS Connect LLC,  a Colorado limited liability company (“WBS”), nLayer
Communications, Inc., an Illinois corporation (“NLAYER”),  (GTTI, GTTA, PEUSA,
PEINC, WBS and NLAYER are hereinafter referred to, individually, as a “Borrower”
and collectively, jointly and severally, as the “Borrowers”), each hereby,
jointly and severally, unconditionally promise to pay to WEBSTER BANK (the
“Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, the principal amount of (a) EIGHT MILLION SEVEN HUNDRED
EIGHTY-SIX THOUSAND ONE HUNDRED TWENTY-SEVEN DOLLARS AND SEVENTEEN CENTS
($8,786,127.17), or, if less, (b) the unpaid principal amount of the Term Loan
made by the Lender pursuant to the Credit Agreement.  The principal amount shall
be paid in the amounts and on the dates specified in Section 2.4 of the Credit
Agreement.  Each Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.
 
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect
thereto.  Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed.  The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of any
Borrower in respect of the Term Loan.
 
This Note (a) is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of May 23, 2012, among the Borrowers, the Guarantors party thereto, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent, Issuing
Lender and Swingline Lender (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.  This Note is secured and guaranteed as provided in the Loan
Documents.  Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
 
Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 

 
 

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
[SIGNATURE PAGES FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 




 
GLOBAL TELECOM & TECHNOLOGY, INC., as a Borrower
 
 
By
/s/ Richard D. Calder, Jr
 
Name:
Richard D. Calder, Jr.
 
Title:
President and Chief Executive Officer




 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower
 
 
By
/s/ Richard D. Calder, Jr
 
Name:
Richard D. Calder, Jr.
 
Title:
President and Chief Executive Officer




 
WBS CONNECT LLC, as a Borrower
 
 
By
/s/ Richard D. Calder, Jr
 
Name:
Richard D. Calder, Jr.
 
Title:
President and Chief Executive Officer




 
PACKETEXCHANGE, INC., as a Borrower
 
 
By
/s/ Richard D. Calder, Jr
 
Name:
Richard D. Calder, Jr.
 
Title:
President and Chief Executive Officer




 
PACKETEXCHANGE (USA), INC., as a Borrower
 
 
By
/s/ Richard D. Calder, Jr
 
Name:
Richard D. Calder, Jr.
 
Title:
President and Chief Executive Officer






 
NLAYER COMMUNICATIONS, INC., as a Borrower
 
 
By
/s/ Richard D. Calder, Jr
 
Name:
Richard D. Calder, Jr.
 
Title:
President and Chief Executive Officer






Signature Page to Webster Term Loan Note
 
 

--------------------------------------------------------------------------------

 

Schedule A
to Term Loan Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
 
Date
Amount of ABR Loans
Amount of Principal of
ABR Loans Repaid
Unpaid Principal Balance
of ABR Loans
Notation Made By
                                                                               
                                                 




